VOROS, Judge
(concurring):
¶ 26 I concur in the lead opinion. I write separately to mention an additional issue that, together with the rule 403 issue identified by the majority opinion, undermines my confidence in the outcome of this trial.
¶27 Something went down the night of May 24, 2009. According to Otkovic, he delivered merchandise to Hawkins, who paid him approximately $1,600 for it. Otkovic claims Shields was also present. This transaction was not unusual, Otkovic maintains, as Hawkins ran a fencing operation, and Otko-vie and Shields regularly supplied him with stolen electronics for resale. When picked up by police, Otkovic explains, he lied about having met with Hawkins that night for fear the police would discover his role in the fencing operation.
¶ 28 According to Hawkins, Otkovic and a woman robbed him at gunpoint as Otkovic live-texted the robbery to Shields. Hawkins denied running a fencing operation, denied having received stolen goods, and denied having previously met Otkovic (other than at a single meeting in which Otkovic gave a different name).
¶ 29 As the majority opinion explains, excluded evidence of Hawkins’s fencing operation would have supported Otkovic’s version of events and discredited Hawkins’s. But Otkovic claims many other irregularities at trial. In particular, he contends that his trial counsel failed to exploit telephone records from Hawkins’s cell phone.
¶30 The phone records are telling. The incident occurred around 8:00 p.m. on May 24, 2009. But Hawkins called Shields’s number at 4:04 p.m. (a four-minute call), then Otkovic’s number at 4:10 p.m. (also a four-minute call). Hawkins called Otkovic’s number again at 6:55 p.m. (a two-minute call), and Otkovic’s number called Hawkins at 7:11 p.m. (a one-minute call) and again at 7:35 p.m. (a one-minute call). Hawkins also received two text messages from Otkovic’s number at 1:55 p.m., texted Otkovic’s number at 3:01 p.m., and received another text from Otkovic’s number at 3:08 p.m. These calls and texts undermine Hawkins’s testimony that he did not know Otkovic before the robbery. They also cast doubt on the authenticity of the robbery texts, which suggest that Hawkins did not have Otkovic’s number until Shields gave it to him after the incident.
¶ 31 Otkovic credits his trial counsel with introducing these phone records but claims that not using them to impeach Hawkins’s testimony constituted ineffective assistance of counsel. To succeed on a claim of ineffective assistance of counsel, a defendant must show both “that counsel’s representation fell below an objective standard of reasonable*755ness” and “that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome.” Strickland v. Washingto, 466 U.S. 668, 688, 694,104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); see also State v. Clark, 2004 UT 25, ¶ 6, 89 P.3d 162.
¶ 32 The State does not contend that trial counsel’s performance fell within the wide range of professional assistance. Rather, it contends that Otkovic cannot show a reasonable probability of a different result for at least two reasons. First, the State asserts, “the alleged inconsistency is likely more illusory than real” because “Hawkins testified that he mistakenly believed he was communicating with Shields.” However, a jury aware of the phone records might reasonably have questioned whether Hawkins could converse by phone with Shields for four minutes, immediately call Otkovic’s number, and, thinking he was again speaking with Shields, converse for another four minutes with a stranger who, as it happens, was born and raised in Croatia.
¶ 33 Second, the State argues that in any event, other evidence firmly established Ot-kovic’s guilt. This evidence included texts sent from Otkovie’s phone during the robbery, a photograph of Hawkins’s driver license found on Otkovic’s phone, a gun matching the one Hawkins described and cash in the approximate amount Hawkins reported as stolen found in Otkovic’s bedroom, and Otkovic’s false statements to police. However, the cash, the fact that Hawkins could describe Otkovie’s gun, and Otkovic’s false police statements are all consistent with Ot-kovic’s version of events, namely that he was selling stolen merchandise to a familiar associate. Furthermore, while the texts incriminate Otkovic, they also imply that Hawkins obtained Otkovic’s phone number from Shields after the incident — an implication refuted by phone records showing that Hawkins had placed calls to that number before the incident. The State is correct that how Hawkins obtained Otkovie’s number was a “tangential detail.” But the fact that Hawkins called Shields before the incident and spoke for four minutes, then hung up and called Otkovic and spoke for another four minutes is more than a detail — it undermines Hawkins’s version of events and corroborates Otkovic’s.
¶ 34 Otkovie’s trial counsel never brought these discrepancies to the jury’s attention. This omission, especially viewed in tandem with the exclusion of evidence of Hawkins’s fencing operation, undermines my confidence in the trial outcome.